Citation Nr: 1032606	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-22 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for Meniere's 
syndrome.

2.  Entitlement to an increased (compensable) rating for 
bilateral otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1966.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision, in which the RO 
denied a rating in excess of 30 percent for Meniere's syndrome 
and denied a compensable rating for bilateral otitis media.  The 
Veteran filed a notice of disagreement (NOD) in February 2006, 
and the RO issued a statement of the case (SOC) in June 2006.  
The Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in July 2006.

In November 2006 and November 2008, the RO continued to deny each 
claim (as reflected in supplemental SOCs (SSOCs)).

In February 2009, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

In April 2009, the Board remanded the claims on appeal to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  After completing some of the requested development, 
the AMC continued to deny each claim (as reflected in a February 
2010 SSOC) and returned these matters to the Board for further 
appellate consideration.

The Board's decision addressing the claim for a rating in excess 
of 30 percent for Meniere's syndrome is set forth below.  The 
claim for a compensable rating for otitis media is addressed in 
the remand following the order; that matter is being remanded to 
the RO, via the AMC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the July 2005 claim for increase, the Veteran's 
service-connected Meniere's syndrome has been manifested by 
consistent complaints of attacks of vertigo and severely altered 
gait between two and four times per month.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 60 percent, but no higher rating for Meniere's 
syndrome are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.87, Diagnostic Code 6205 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for an increased 
rating for service-connected Meniere's syndrome, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  The 
November 2005 RO rating decision reflects the initial 
adjudication of the claim after issuance of the August 2005 
letter.  

Post rating, an August 2006 letter provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  A May 
2008 letter provided the Veteran with notice regarding the rating 
criteria used to rate his Meniere's syndrome.  After issuance of 
the August 2006 and May 2008 letters, and opportunity for the 
Veteran to respond, the February 2010 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of this latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of VA treatment records, 
and the reports of August 2005, May 2008, and July 2009 VA 
examinations.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's February 2009 Board 
hearing, along with various written statements provided by the 
Veteran and by his representative, on his behalf.  The Board 
finds that no additional RO action to further develop the record 
on the claim for an increased rating for Meniere's disease is 
warranted. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis-Meniere's Syndrome

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods.

The 30 percent rating for the Veteran's Meniere's syndrome has 
been assigned under 38 C.F.R. § 4.87, Diagnostic Code 6205.  
Diagnostic Code 6205 provides for a 30 percent rating with 
hearing impairment with vertigo less than once a month, with or 
without tinnitus.  A 60 percent rating is warranted for hearing 
impairment with attacks of vertigo and cerebellar gait occurring 
from one to four times a month, with or without tinnitus.  A 100 
percent rating is assigned for hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, with 
or without tinnitus.  The Note indicates that the rater is to 
evaluate Meniere's syndrome either under these criteria or by 
separately evaluating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall evaluation.  However, the Note also 
cautions the rater not to combine an evaluation for hearing 
impairment, tinnitus, or vertigo with an evaluation under 
Diagnostic Code 6205.

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for a 60 percent rating for Meniere's 
syndrome are met.

An October 2004 VA outpatient record shows the Veteran reported 
intermittent dizziness.

An August 2005 VA treatment record indicates that the Veteran 
reported an increase in dizziness during the summer and fall.  He 
had intermittent fullness in the ears and constant tinnitus.  
Head shake was accompanied by subjective dizziness, but eye 
movement was not detected.  There was an exaggerated Romberg 
positive with falling to the right.  Dix-Hallpike was negative 
with subjective shaking when sitting up from a supine position 
with head turned.

In August 2005, the Veteran underwent VA examination.  He 
complained of increased dizziness.  On examination, there was no 
spontaneous or gaze-induced nystagmus behind Frenzel lenses.  
However, the Veteran became anxious and was unable to move his 
eyes fully to the position of lateral gaze.  On upward gaze, his 
eyes deviated to the left.  The examiner terminated the Fukuda 
test due to the Veteran's fear that he would fall.  The examiner 
did not feel comfortable attributing the symptoms of dizziness 
entirely to Meniere's disease.  However, it was possible that a 
certain increase in dizziness is attributable to the inner ear.

A November 2006 VA outpatient treatment record shows that the 
Veteran reported a slight change in dizziness since his last 
visit a year ago.  He denied falling at home.  He reported that 
when he turned quickly, he lost his balance.  He admitted to 
constant fullness in his ears and tinnitus.  On Romberg test, the 
Veteran was unstable on a narrow base, and his degree of sway is 
likely to cause him to fall.

An April 2007 VA treatment record indicates that the Veteran 
reported chronic intermittent vertigo with attacks approximately 
three to four times per month.

In June 2007, the Veteran submitted a written statement 
indicating that he experienced dizziness approximately three to 
four times per month between September 2006 and March 2007.

In May 2008, the Veteran underwent VA examination.  He reported 
an increase in his symptoms of subjective vertigo accompanied by 
sweating and shaking.  They lasted for one to two hours.  They 
occurred consistently when he was playing with his grandchild.  
He denied symptoms of spinning.  He had fullness and hearing loss 
in his ears.  He took a cane when he walked in the park or felt 
that he might lose his balance.  He reported a lifetime history 
of seasickness. 

On examination, there was no spontaneous or gaze-induced 
nystagmus behind the Frenzel lenses.  Dix-Hallpike maneuver was 
negative.  Romberg test was positive.  In fact, the Veteran's 
response to the Romberg test was bizarre in that he started to 
shake in his upper body in an uncontrollable manner, and the 
examiner feared that he would fall down.  When asked to walk down 
the hallway and pivot, the Veteran could accomplish this but with 
a stiff upper body.  The examiner concluded that the Veteran 
continued to have symptoms from his service-connected Meniere's 
syndrome.

June 2008 VA outpatient treatment records show that the Veteran 
had chronic imbalance secondary to peripheral vestibulopathy.

During the February 2009 Board hearing, the Veteran testified 
that he used a cane for balance.  He indicated that he could not 
get up in the middle of the night without putting a light on or 
he would fall.  He reported symptoms throughout the day and on a 
daily basis, and noted that three or four days a week, he would 
get sick.  He testified that, when he walked, it felt like he was 
walking on a boat.  He indicated that he had hearing loss that 
got worse prior to his attacks of Meniere's syndrome.  The 
Veteran's wife indicated that his symptoms had become severe in 
the past two years.

In July 2009, the Veteran underwent VA examination.  The examiner 
noted review of the claims file.  He had unpredictable dizzy 
episodes three to four times per week.  They lasted for several 
hours at a time, and the Veteran laid down for release.  He had 
dizziness when he played with his grandson or his dog.  If he 
turned his head in a certain way, he brought on an episode of 
dizziness that could last for several hours.  He also experienced 
sweating and nausea.  He had an unsteady gait and used a cane 
most of the time when he was out of the house.  He took very slow 
turns to try to avoid dizziness, and he was unable to get very 
much exercise due to being off balance.  While he had fear of 
falls, he has never actually experienced one.  He took medication 
when the symptoms were exceptionally bad, which occurred two or 
three times per month.

On examination, the Veteran walked with a cane but staggered with 
an unsteady gait.  The examiner noted that, during the Dix-
Hallpike maneuver, the Veteran had nystagmus on both the right 
and left side but experienced dizziness only when he turned to 
the left.  Following this test, the Veteran became extremely 
dizzy and needed to sit down for about five minutes until the 
symptoms resolved.  The Veteran's gait staggered at this point, 
and he needed to use the cane and hold on to the desk in order to 
get himself to the chair to sit down.  He felt nauseous and 
stated that he did not feel well.  Because of the Veteran's 
unsteadiness, the Romberg and Sakuda tests were not done.  When 
walking without a cane, the Veteran staggered to the right and 
left.  When stopping and pivoting to the right or left, the 
Veteran staggered both ways and sometimes had difficulty 
maintaining his balance.  The Veteran had a diagnosis of 
Meniere's disease and had attacks three or four times a week.  
His gait was severely affected.
Collectively, the Board finds that the above-cited evidence tends 
to support assignment of the next higher, 60 percent rating under 
Diagnostic Code 6205. 

Specifically, the evidence demonstrates that, pertinent to the 
current claim for increase, the Veteran has experienced attacks 
of vertigo and severely affected gate (comparable to a cerebellar 
gait) that has occurred between one and four times per month.  
The Board notes that the Veteran's lay statements have been 
consistent throughout the appeal period and establish that he 
experiences between two and four attacks of vertigo per month.  
The Board acknowledges the Veteran's statements during his 
February 2009 Board hearing and July 2009 VA examination that he 
has near constant symptoms or experiences symptoms three to four 
times per week.  However, as noted in the July 2009 VA 
examination report, the Veteran also indicated that he only had 
severe attacks of symptoms, requiring medication, two or three 
times per month.  Such is consistent with the Veteran's 
statements in April and June 2007.

While the August 2005 VA examiner indicated that he was uncertain 
whether all of the Veteran's symptoms of dizziness were 
attributable to his Meniere's disease, no subsequent opinion has 
contained a similar statement.  Where it is not possible to 
distinguish the effects of a nonservice-connected condition from 
those of a service-connected condition, the reasonable doubt 
doctrine dictates that all symptoms be attributed to the 
Veteran's service-connected disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  As such, the Board has considered all 
of the Veteran's complaints of dizziness in conjunction with the 
adjudication of his claim.

Furthermore, although the July 2009 VA examiner render a specific 
finding that the Veteran had cerebellar gait associated with his 
Meniere's disease, the examiner did state that the Veteran's gait 
was severely affected by his Meniere's disease.  Resolving the 
benefit of the doubt in favor of the Veteran, the Board accepts 
this as adequate evidence that, pertinent to the current claim 
for increase, the Veteran has had a cerebellar gait as a 
manifestation of his Meniere's disease.  

For all the foregoing reasons, the Board finds that the criteria 
for a 60 percent rating are met.  

However, the Board finds that no higher rating is assignable.  
Regarding a potential rating under Diagnostic Code 6204, the 
Board finds that the 60 percent rating assigned under Diagnostic 
Code 6205 is more advantageous to the Veteran than the rating 
that could be assigned under Diagnostic Code 6204.  The Veteran 
underwent audiological evaluation in October 2005 and November 
2008.  The results of the audiological evaluation would result in 
a noncompensable evaluation, and 10 percent is the maximum rating 
that can be assigned for suppuration.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100, Table VI, Table VII; 38 C.F.R. § 4.87, 
Diagnostic Code 6200.  Therefore, the 60 percent rating under 
Diagnostic Code 6205 is higher than the combined evaluation 
possible under Diagnostic Code 6204.

The Board notes that the Veteran is separately rated under 
Diagnostic Codes 6205 and 6260, for tinnitus, even though the 
Note under Diagnostic Code 6205 indicates that tinnitus should 
not be rated separately.  The Board is confident that the RO will 
resolve this when implementing the Veteran's award.

For the foregoing reasons, the Board concludes that the record 
supports assignment of a 60 percent but no higher rating for 
Meniere's syndrome.  The Board has favorably applied the benefit-
of-the doubt doctrine in determining that the criteria for a 
60 percent rating are met, but finds that the preponderance of 
the evidence is against assignment of any higher rating.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

A 60 percent rating for Meniere's syndrome is granted, subject to 
the legal authority governing the payment of compensation 
benefits.




REMAND

Unfortunately the Board finds that further RO action on the claim 
remaining on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on this matter.  

The Board points out that a  remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In the April 2009 remand, the Board indicated that the Veteran 
had reported increased symptoms of discharge and running of his 
ears since his last VA examination.  The May 2008 VA examination 
had indicated that the Veteran's symptoms were attributable to 
otitis externa and not otitis media, as the Veteran had not been 
treated in the previous several years for otitis media.  The 
Board noted that this is potentially significant because otitis 
externa and otitis media are rated under separate diagnostic 
codes, and it is unclear whether the current symptomatology is a 
manifestation of the service connected disability.  See 38 C.F.R. 
§ 4.87, DCs 6200 and 6210.  The Board determined that an 
examination was warranted to evaluate the Veteran's current 
disability.  Such examination was conducted in July 2009.

The July 2009 VA examination report indicates that, while the 
Veteran was service-connected for otitis media, he had not 
required treatment for this in the last ten years.  However, he 
had recurrent otitis externa for which he used eardrops and had 
recurrent symptoms of itchiness and occasional discharge from 
both ears.  In the April 2009 Board remand, the examiner was 
asked, if otitis externa was found, to comment on whether this 
was related to the Veteran's otitis media.  However, a review of 
the July 2009 VA examination shows that the examiner provided no 
such opinion.  The Board is unable to finally adjudicate the 
Veteran's claim on this issue without obtaining this opinion.  

Hence, the RO should request a supplemental opinion from the 
examiner who conducted the July 2009 VA examination regarding 
whether the Veteran's otitis externa is related to his otitis 
media.  The RO should arrange for the Veteran to undergo further 
examination only if the July 2009 examiner is unavailable or the 
requested opinion cannot be provided without an examination of 
the Veteran.

If further examination is warranted, the Veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, shall result in denial of the 
claim for increase.  See 38 C.F.R. § 3.655(b) (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report to any scheduled 
examination, the RO must obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.

To ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
remaining on appeal.  The RO's adjudication of the claim should 
include consideration of whether recharacterization of the 
Veteran's service-connected disability is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the remaining claim on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received are associated with the claims file, 
the RO should arrange for further claims file 
review by the examiner that conducted the 
July 2009 VA examination to obtain a 
supplemental opinion.

Based on consideration of the prior 
examination results and the Veteran's 
documented history and assertions, the 
examiner should provide an opinion as to 
whether it is at least as likely not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran's diagnosed 
otitis externa is medically related to his 
service-connected otitis media.  If so, the 
examiner should render findings sufficient to 
evaluate the disability.  

If the July 2009 examiner is unavailable or 
the requested opinion cannot be provided 
without an examination of the Veteran, the RO 
should arrange for the Veteran to undergo a 
VA examination (preferably by an ENT 
physician), at a VA medical facility, to 
obtain the above-requested opinion.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of the examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician prior 
to the completion of his or her report) and 
all clinical findings should be reported in 
detail.

The physician should set forth all 
examination findings (if any), along with 
complete rationale for the opinion provided, 
in a printed (typewritten) report.

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After accomplishing all requested action, 
as well as any additional action deemed 
warranted by the VCAA, the RO should 
adjudicate the claim remaining on appeal.  If 
the Veteran fails, without good cause, to 
report to the scheduled examination, in 
adjudicating the claim, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim for increase in light of 
pertinent evidence and legal authority, to 
include consideration of whether 
recharacterization of the Veteran's service-
connected disability is warranted.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


